Exhibit 24(b)(8.110) PARTICIPATION AGREEMENT THIS AGREEMENT, made and entered into this fifteenth day of September, 2000, by and between MFS FUND DISTRIBUTORS, INC., a Delaware corporation (“MFS”), and AETNA LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation (the "Company"), on its own behalf and on behalf of each of the segregated asset accounts of the Company set forth in Schedule A hereto, as may be amended from time to time (the “Account” or the “Accounts”); WHEREAS, each of the funds which comprise the MFS Family of Funds (certain of which may from time to time be listed on Schedule A attached hereto) (each, a “Fund” and collectively, the “Funds”) is registered as an open-end investment company under the Investment Company Act of 1940 as amended (the “1940 Act”), WHEREAS each Fund is comprised of multiple classes of shares which are or will be registered under the Securities Act of 1933 as amended (the “1933 Act”); WHEREAS MFS is registered as a broker-dealer with the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (hereinafter the “1934 Act”), and is a member in good standing of the National Association of Securities Dealers, Inc. (the “NASD”); WHEREAS, MFS serves as distributor for each of the Funds pursuant to the terms of a Distribution Agreement between each of the Funds and MFS; WHEREAS, the Company will issue certain group fixed and variable annuity contracts (individually, the "Policy" or collectively, the "Policies") which, if required, will be registered under the 1933 Act; WHEREAS, the Accounts are duly organized, validly existing segregated asset accounts, established by resolution of the Board of Directors of the Company, to set aside and invest assets attributable to the aforesaid group fixed and/or variable annuity contracts that are allocated to the Accounts (the Accounts covered by this Agreement, and each corresponding Fund covered by this Agreement in which the Accounts invest, is specified in Schedule A attached hereto as may be modified from time to time); WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Company intends to purchase Class A shares in one or more of the Funds specified in Schedule A attached hereto (the "Shares") on behalf of the Accounts to fund the Policies, and MFS intends to sell such Shares to the Accounts; NOW, THEREFORE, in consideration of their mutual promises, MFS and the Company agree as follows: ARTICLE I. Sale of Trust Shares 1.1. MFS agrees to sell to the Company those Shares which the Accounts order (based on orders placed by Policy holders on that Business Day, as defined below) and which are available for purchase by such Accounts, executing such orders on a daily basis at the net asset value next computed after receipt by MFS or its designee of the order for the Shares. For purposes of this Section 1.1, the Company shall be the designee of MFS for receipt of such orders from Policy owners and receipt by such designee shall constitute receipt by MFS; provided that MFS receives notice of such orders by 9:00 a.m. Eastern Time on the next following Business Day. "Business Day" shall mean any day on which the New York Stock Exchange, Inc. (the "NYSE") is open for trading and on which the Funds calculate their respective net asset values pursuant to the rules of the SEC. 1.2. MFS agrees to make the Shares available indefinitely for purchase at the applicable net asset value per share by the Company and the Accounts on those days on which the Funds calculate their respective net asset value pursuant to rules of the SEC and each Fund shall calculate such net asset value on each day which the NYSE is open for trading. Notwithstanding the foregoing, MFS may refuse to sell any Shares to the Company and the Accounts, or suspend or terminate the offering of the Shares if such action is required by law or by regulatory authorities having jurisdiction or, pursuant to a determination made by the Board of Trustees of any Fund acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, that such action is necessary in the best interest of the Shareholders of such Fund. 1.3. MFS agrees to redeem for cash, on the Company's request, any full or fractional Shares held by the Accounts (based on orders placed by Policy holders on that Business Day), executing such requests on a daily basis at the net asset value next computed after receipt by MFS or its designee of the request for redemption. For purposes of this Section 1.3, the Company shall be the designee of MFS for receipt of requests for redemption from Policy owners and receipt by such designee shall constitute receipt by MFS; provided that MFS receives notice of such request for redemption by 9:00 a.m. Eastern Time on the next following Business Day. 1.4. Each purchase, redemption and exchange order placed by the Company shall be placed separately for each Fund and shall not be netted with respect to any Fund.
